DETAILED ACTION
Claims 1-4 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over McQueen et al. (US PGPUB 2002/0130780 A1, hereinafter McQueen780) in view of McQueen (US Pat. No. 4,977,385, hereinafter McQueen385).

Regarding claim 1, McQueen780 teaches a thermal dispersion sensor (see Abstract; see also Fig. 4, Fig. 18, and Fig. 19; see also [0060]-[0066] and [0135]-[0137], thermal dispersion sensor 15/175/196), comprising: a sensor probe (see Fig. 19, sensor probe comprising housing 195 and RTD 196) configured to house one or more resistive electrical wires (see Fig. 3, RTD has resistive electrical wires 18); an electrical circuit configured to energize each coil so as generate heat within the sensor probe and receive output signals from each coil (see Fig. 4, electrical circuit 25; see also Abstract, [0124], and [0136], RTD is heated by electrical circuit and receives output signals), the sensor probe comprising a 
McQueen780 fails to teach that the resistive electrical wires are coils.
McQueen385 teaches a thermal dispersion sensor which utilizes resistive electrical wires which are coiled (see Fig. 12; see also col. 6, lines 20-27).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of McQueen780 with the electrical coils of McQeen385. This would allow for the length of the temperature detection coils to be greatly increased, thereby increasing the sensitivity of the detection system as suggested by McQueen385 (see col. 6, lines 20-27).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over McQueen780 in view of McQueen385 as applied to claim 1, and further in view of Trescott, Jr et al. (US PGPUB 2006/0283236 A1, hereinafter Trescott).

Regarding claim 2, McQueen780 as modified by McQueen385 above teaches all of the limitations of claim 1.
McQueen780 as modified by McQueeen385 above fails to teach that the electrical circuit is an electrical bridge circuit configured to connect to lead wires of each coil so as to provide an adjustable, continuous supply of electrical current to heat the resistive electrical wire of the sensor probe, the 
Trescott teaches a thermal dispersion flowmeter which utilizes a bridge circuit configured to connect to lead wires of each coil as to provide an adjustable, continuous supply of electrical current to heat the resistive electrical wire of the sensor probe, the electrical bridge circuit configured to measure output voltage signals (see Fig. 7; see also [0069]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the system of McQueen780 as modified by McQueen385 above such that a bridge circuit was provided for the sensing element as suggested by Trescott and which utilizes one of several measurement techniques such as LCSR which are known in the art. This is because the use of a bridge circuit and LCSR for the use of RTD measurement systems are used in the art as they provide accurate and repeatable sensing of RTD based systems.

Regarding claim 3, McQueen780 as modified by McQueen385 above teaches all of the limitations of claim 1.
Furthermore, McQueen780 teaches a data acquisition device (27) configured to receive the output signals from the electrical circuit, the data acquisition unit being configured to process the output signals identify anomalies in the process, to analyze the output signals over time to generate sensor data for comparison to baseline data, to store and display the sensor data locally and/or remotely in real-time, and to transmit the data via wired and/or wireless transmission to a host network or control system (see Fig. 4, [0060], [0079], and [0138], data acquisition device 27 receives signals from circuit 25 and determines anomalies (no flow), generates and stores date in memory 31, and displays data on display 33, and transmits data via 35 or wireless circuit as described).
McQueen780 as modified by McQueen385 above fails to specifically teach the data acquisition unit being configured to process the output signals using noise analysis to verify sensor performance and identify anomalies in the sensor or process, to analyze the output signals over time to generate sensor data for comparison to baseline data to verify sensor calibration.
Trescott teaches a thermal dispersion flowmeter (see Fig. 7 and [0069]) which includes a data acquisition unit (see Fig. 8, all elements) being configured to process the output signals analysis to verify sensor performance and identify anomalies in the sensor or process, to analyze the output signals over time to generate sensor data for comparison to baseline data to verify sensor calibration (see Fig. 8; see also [0055] and [0082], sensor is periodically calibrated and if the calibration fails, a reference calibration is reestablished).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the system of McQueen780 as modified by McQueen385 above such the sensor was periodically tested and calibrated as suggested by Trescott or by additional means such as noise detection which are known in the art. This is because the use of a sensor calibration and testing using various means are used in the art as they ensure accurate and repeatable sensing of RTD based systems.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McQueen780 in view of McQueen385 as applied to claim 1, and further in view of Hashemian (US PGPUB 2003/0216879 A1, hereinafter Hashemian).

Regarding claim 4, McQueen780 as modified by McQueen385 above teaches all of the limitations of claim 1.
McQueen780 as modified by McQueeen385 above fails to teach an electrical test system configured to connect to lead wires of each coil to test the resistive electrical wire in situ using one or more of LCR, IR, TDR, and FDR measurements, to store test result data, to compare present test result data to baseline or historical data to identify trends in the test data, to display the electrical test data locally and/or remotely in real-time, and to transmit the electrical test data via wired and/or wireless transmission to a host network or control system.
Hashemian teaches an electrical test system configured to connect to lead wires of each coil to test the resistive electrical wire in situ using one or more of LCR, IR, TDR, and FDR measurements, to store test result data, to compare present test result data to baseline or historical data to identify trends in the test data, to display the electrical test data locally and/or remotely in real-time, and to transmit the electrical test data via wired and/or wireless transmission to a host network or control system (see Fig. 2, Abstract, and [0032], use of TDR and LCR electrical test systems for inspection of RTD sensors described).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the system of McQueen780 as modified by McQueen385 above with the electrical test system as described by Hashemian. This would allow for the detection of sensor degradation as discussed by Hashemian (see [0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855